Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 04, 2018

The Court of Appeals hereby passes the following order:

A18A1321. MARGIE MCRAE v. TELFAIR COUNTY SUPERIOR COURT.

      Margie McRae filed an original “Petition for Mandamus” in this Court. McRae
asks that this Court compel the trial court to rule on “all undecided motions” pending
before it, including a motion for change of venue. However, this is not one of the
extremely rare instances in which this Court will exercise original mandamus
jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738 SE2d 614) (2013).
Until such time as McRae has pursued relief in superior court and obtained a ruling
thereon, there is no basis for this Court to exercise jurisdiction. Brown v. Johnson,
251 Ga. 436, 436 (306 SE2d 655) (1983).
      For the foregoing reason, this petition is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/04/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.